PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/555,905
Filing Date: 29 Aug 2019
Appellant(s): Schrag et al.



__________________

James M. Hannon, Reg. No. 48,565

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/07/2022
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 7, 9, 10, 12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. [US PAT # 9684501] in view of Ciudad et al. [US PAT # 7530065]
As per claim 1. Falkenburg does teach a method [col. 1, lines 23 – 29, The embodiments described herein provide ways to associate a link, such as a URL, between two applications. In one embodiment, the association is created in a secure way such that a website (e.g., a domain) can control which apps are associated with the website and which portions of the website are permitted to be associated with one or more apps.] comprising:
determining, based on a request associated with a first application of a user device, a second application of the user device [col. 1, lines 31 – 42, receiving a request to install a first application; downloading the first application to a device and downloading a list associated with the first application, the list specifying one or more URLs (Uniform Resource Locator) or URIs (Uniform Resource Identifier) in at least one domain specified in the list; installing the first application and downloading a signed list of one or more URLs or URIs; validating the signed list of URLs or URIs; storing, in a data structure, an association between the URLs or URIs in the signed list and the first application; receiving a selection of a URL or URI in a second application];
sending, to the second application, a notification that causes the second application to determine information associated with the first application [col. 1, lines 64 – 67 and col. 2, lines 1 – 7, In one embodiment, the first application is distributed through an app store and is downloaded from the app store. In one embodiment, the domain controls the paths in the domain that are associated with the first application by limiting the URLs or URIs in the signed list of URLs or URIs. In one embodiment, the second application is a web browser and the content of the selected application is displayed in the second application [i.e. applicant’s second application to determine information associated with the first application], rather than the first application, if the selected URL or URI is in the domain. Where at col. 1, lines 47 – 53, In one embodiment, the signed list of one or more URLs or URIs is downloaded [i.e. applicant’s notification] from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.]; 
receiving, from the second application, the information associated with the first application [col. 2, lines 7 – 10, In one embodiment, a user selectable preference setting may be provided through a user interface that allows a user to disable displaying, in the first application, content from a URL or URI selected in the second application.]. 
Falkenburg does not teach clearly and sending, based on the information associated with the first application, an indication that the first application is verified.
However, Ciudad does teach sending, based on the information associated with the first application, an indication that the first application is verified [col. 5, lines 45 – 58, When client system 101 requires an upgrade, the client 101 may download the installer 104 and the PKM file 106 corresponding to the software package being installed. Alternatively, the client system 101 includes the installer 104 pre-installed when the client system was manufactured. In which case, the client 101 only needs to download the PKM file 106. In one embodiment, the installer 104 retrieves installation description from the PKM file 106 to determine the installation configuration of the respective software package being installed. The installation description may include versioning and authentication information, which may be used to verify one or more existing components and/or files 105 that have already been installed in the client 101 from which the new patches or components may be installed.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenburg and Ciudad in order for the downloading and determining of a first application is able to display or show content from a trusted URL or URI list of a content server on a device of Falkenburg to include an authentication operation of the installed components of the device of Ciudad. This would allow for preventing duplicate component installations. See col. 13, lines 19 – 22 of Ciudad.  
Falkenburg does teach the method of claim 1, wherein the information associated with the first application comprises one or more of a valid installation signature [Falkenburg, col. 3, lines 63 – 67, and col. 4, lines 1 – 3, When the user selects a URL or URI in the first app (in for example a web page or an email or a tweet), the system checks the selected URL or URI against a validated list of URLs or URIs, wherein each URL or URI in the validated list is associated with a receiving or second app that has been, in effect, approved for use (in the installation process) by that website (or owner of the URL in that domain)], an installation date, an installation time, or an application package identifier.

As per claim 9. Falkenburg as modified does teach the method of claim 1, wherein the request comprises an identifier of the user device, wherein the information associated with the first application indicates that the first application is installed on one or more of the user device [Ciudad, col. 5, lines 51 – 58, When client system 101 requires an upgrade, the client 101 may download the installer 104 and the PKM file 106 corresponding to the software package being installed. Alternatively, the client system 101 includes the installer 104 pre-installed when the client system was manufactured. In which case, the client 101 only needs to download the PKM file 106. In one embodiment, the installer 104 retrieves installation description from the PKM file 106 to determine the installation configuration of the respective software package being installed. The installation description may include versioning and authentication information, which may be used to verify one or more existing components and/or files 105 that have already been installed in the client 101 from which the new patches or or another user device associated with the user device.

As per method claim 10 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 

As per method claim 12 that includes the same or similar claim limitations as method claim 7, and is similarly rejected. 

As per claim 15. Falkenburg does teach the method of claim 10, wherein sending the indication that the first application is verified comprises sending access information, wherein the access information enables the first application to access a resource [Falkenburg, col. 3, lines 21 – 27, For example, a user searches in a web browser app for a restaurant in, for example, a Yelp web page (on Yelp's website) and taps or clicks on a Yelp restaurant listing [i.e. applicant’s access information] and instead of displaying the content of that restaurant listing in the web browser app, the content is displayed within the Yelp app [i.e. applicant’s first application] that is also installed on the user's device, which can be a cell phone, smartphone, laptop computer or other data processing systems.].
As per method claim 18 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 
***The examiner notes that applicants newly added claim limitation of: “and the information associated with the second application,” is taught by the prior art of Ciudad at col. 5, lines 45 – 58, When client system 101 requires an upgrade, the client 101 may download the installer 104 and the PKM file 106 corresponding to the software package being installed. Alternatively, the client system 101 includes the installer 104 pre-installed when the client system was manufactured. In which case, the client 101 n one embodiment, the installer 104 retrieves installation description from the PKM file 106 to determine the installation configuration of the respective software package being installed [i.e. applicant’s information associated with the first application]. The installation description may include versioning and authentication information, which may be used to verify one or more existing components and/or files 105 [i.e. applicant’s information associated with the second application] that have already been installed in the client 101 from which the new patches or components may be installed.
Claim[s] 2, 3, 8, 11, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. [US PAT # 9684501] in view of Ciudad et al. [US PAT # 7530065] as applied to claim[s] 1 above, and further in view of Isozaki et al. [US PGPUB # 2014/0026228]
As per claim 2. Falkenburg and Ciudad do teach what is taught in the rejection of claim 1 above. 
Falkenburg and Ciudad do not clearly teach the method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises determining, based on the IID, that the first application is associated with a whitelist, wherein the whitelist comprises verified applications.
However, Isozaki does teach the method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises determining, based on the IID, that the first application is associated with a whitelist, wherein the whitelist comprises verified applications [paragraph: 0067, lines 3 – 10, Based on a rule set (determination rule) which is present in the determination rule management module 113, the event determination module 112 determines permission or prohibition of install of an application program corresponding to the application name included in the install event information. The rule set (determination rule) may be, for example, a list (white list) of application names, the install of which is to be permitted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenburg as modified and Isozaki in order for the downloading and determining of a first application is able to display or show content from a trusted URL or URI list of a content server on a device of Falkenburg as modified to include using a permission level of Isozak, this would allow for the prevention of downloading an application that is a falsified application by assessing the permission level of the user downloading the application. See paragraph: 0005 of Isozaki. 
As per claim 3. Falkenburg as modified does teach the method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises:
determining, based on the IID, that the first application is not associated with a whitelist [Isozaki, paragraph: 0067, lines 3 – 10, Based on a rule set (determination rule) which is present in the determination rule management module 113, the event determination module 112 determines permission or prohibition of install of an application program corresponding to the application name included in the install event information. The rule set (determination rule) may be, for example, a list (white list) of application names, the install of which is to be permitted]; and 
causing, based on determining that the first application is not associated with the whitelist, one or more of uninstallation or deactivation of the first application [Isozaki, paragraph: 0067, lines 10 – 13, a list (black list) of application names, the install of which is to be prohibited, or a list of application names, the uninstall of which is to be permitted (or a list of application names, the uninstall of which is to be prohibited)].
As per claim 8. Falkenburg as modified does teach the method of claim 1, wherein receiving the information associated with the first application comprises receiving information associated with the second application, wherein the information associated with the second application comprises an instance identifier (IID) associated with the second application [Isozaki, paragraph: 0063, lines 1 – 11, The management application identification module 104 [i.e. applicant’s first application] identifies which of applications on the application execution module 20 is the management application module 21 [i.e. applicant’s second application]. After detected by the event detection module 102, the event information (install event information) is transmitted, via the management application event communication module 103, to the application which has been identified as the management application module 21 by the management application identification module 104. Specifically, the management application identification module 104 pre-stores the application name [i.e. applicant’s an instance identifier (IID) associated with the second application] of the management application module 21].
As per method claim 11 that includes the same or similar claim limitations as method claim 2, and is similarly rejected. 

As per method claim 16 that includes the same or similar claim limitations as method claim # 8, and is similarly rejected. 

As per method claim 19 that includes the same or similar claim limitations as method claim # 8, and is similarly rejected. 

Claim[s] 4, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. [US PAT # 9684501] in view of Ciudad et al. [US PAT # 7530065] as applied to claim[s] 1 above, and further in view of Counterman et al. [US PAT # 8868915]
As per claim 4. Falkenburg and Ciudad do teach what is taught in the rejection of claim 1 above. 
Falkenburg and Ciudad do not clearly teach the method of claim 1, wherein the request comprises an identifier of the user device and wherein the identifier of the user device comprises one or more of a mobile directory number (MDN), a mobile identification number (MIN), an international mobile subscriber identity (IMSI), or an international mobile equipment identifier (IMEI).
However, Counterman does teach the method of claim 1, wherein the request comprises an identifier of the user device [Figure # 6, and col. 6, lines 35 – 50, FIGS. 6A-6C are flow diagrams illustrating an exemplary process for authenticating a device, and a client application installed on the device, when the client application is requesting access to a protected resource. The exemplary process of FIGS. 6A-6C may be implemented by authorization server 140, possibly in conjunction with database 150, device 110, client application 170, device application 160, and/or protected resource(s) 
The exemplary process may include receiving, at authorization server 140, a request for a token from client application 170, where the request includes a signature, a client ID, and a device ID (block 600). Device 110 may retrieve the client ID and device ID from memory (e.g., memory 320, main memory 230)] and wherein the identifier of the user device comprises one or more of a mobile directory number (MDN), a mobile identification number (MIN), an international mobile subscriber identity (IMSI) [Col. 2, lines 10 – 13, IMSI], or an international mobile equipment identifier (IMEI) [Col. 2, lines 10 – 13, IMEI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenburg as modified and Counterman in order for the downloading and determining of whether a first application is able to display or show content from a trusted URL or URI list of a content server on a device of Falkenburg as modified to include the use of authentication replication data operation of Counterman. This would allow for the device and server to determine the authenticity of the downloaded first application, and that the application is not a replicated application, moreover, by authenticating the application based on the application’s previously used identifier, and the device identifier that the previous application was resident on. See col. 1, lines 49 – 67 and col. 2, lines 1 – 5 of Counterman. 
As per method claim 13 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 

As per claim 17. Falkenburg as modified does teach the method of claim 15, wherein the resource comprises data stored on the user device, wherein the access information comprises a token [Counterman, col. 1, lines 64 – 67 and col. 2, lines 2 – 5, As described herein, a client application identifier and a device identifier previously assigned to the client application, and the device on which the client application is installed, may be used in an Authentication and Key Agreement (AKA) process by an authorization server to authenticate the client application. Upon authentication by the authorization server, the authorization server may supply a valid access token that the client application may use to access data stored at a protected resource.].
Claim[s] 5, 6, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. [US PAT # 9684501] in view of Ciudad et al. [US PAT # 7530065] as applied to claim[s] 1 above, and further in view of Ducker et al. [US PGPUB # 2017/0302645]
As per claim 5. Falkenburg and Ciudad do teach what is taught in the rejection of claim 1 above. 
Falkenburg and Ciudad do not clearly teach the method of claim 1, wherein the second application is verified, wherein determining the second application comprises:
determining one or more of a user profile or a user account; and 
determining, based on the one or more of the user profile or the user account, the second application.
However, Ducker does teach method of claim 1, wherein the second application is verified, wherein determining the second application comprises:
determining one or more of a user profile or a user account [paragraph: 0005, lines 2 – 23, an identity module executing on the computer processor and configured to enable the computer processor to: receive, from a client device, an authorization request originating from an authorization module of an application executing on the client device, where the authorization request includes an identifier identifying the client device; cause, in response to the authorization request, transmission of a verification message to the client device using the identifier, where the verification message includes a verification code; receive a confirmation of the verification code from the authorization module of the application executing on the client device; authenticate the application based on the receiving the confirmation of the verification code; determine, after authenticating the application, that the client device identified by the identifier corresponds to a user account including secure user data associated with a user; and transmit, to the authorization module of the application, a unique token verifying that the application is authorized to sign into the user account, where: the unique token uniquely identifies the user account to the application, and the secure user data is not shared with the application.]; and 
determining, based on the one or more of the user profile or the user account, the second application [paragraph: 0005, lines 2 – 23, an identity module executing on the computer processor and configured to enable the computer processor to: receive, from a client device, an authorization request originating from an authorization module of an application executing on the client device, where the receive a confirmation of the verification code from the authorization module of the application executing on the client device; authenticate the application [i.e. applicant’s second application] based on the receiving the confirmation of the verification code;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenburg as modified and Ducker in order for the downloading and determining of whether a first application is able to display or show content from a trusted URL or URI list of a content server on a device of Falkenburg as modified to include sending challenge response message with verification code to the server storing the first application of Ducker. This would allow for the user of a user device to evaluate the authenticity of the would-be downloaded first application. See paragraph: 0004 of Ducker. 
As per claim 6. Falkenburg as modified does teach the method of claim 1, wherein the notification comprises one or more of a push notification, a wireless access protocol (WAP) push message, a short message service (SMS) message [Ducker, paragraph: 0042, lines 1 – 8, In one or more embodiments, the identity module includes functionality to select an SMS aggregator based on the service provider. An SMS aggregator may be an intermediary between a sender of an SMS message and a service provider providing the SMS service to client devices (e.g., a cellular telecommunications company). An SMS aggregator may facilitate delivery of a message a binary SMS message, or an enhanced message service (EMS) message.
As per method claim 14 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 

As per method claim 20 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 

 (3) New Grounds of Rejection to be Reviewed on Appeal 
---NONE
(4) Withdrawn Ground of Rejection to be Reviewed on Appeal
---NONE
(5) Response to Argument

Appellant states on page[s] 4 of the appeal brief as filed: “

1. The cited references do not teach or suggest “sending, to the second
application, a notification”

Independent claim 1 recites, in part, “sending, to the second application, a notification.” Independent claims 10 and 18 recite similar, but not identical, features. The Office Action asserts that Falkenburg teaches this element of claim 1. Office Action, p. 14. In support, the Office Action directs Appellant’s attention to column 1, line 64 to column 2, line 7 of Falkenburg. Id. Appellant asserts that Falkenburg fails to teach or suggest at least this element of claim 1.”

the first application is distributed through an app store and is downloaded from the app store. In one embodiment, the domain controls the paths in the domain that are associated with the first application by limiting the URLs or URIs in the signed list of URLs or URIs. In one embodiment, the second application is a web browser and the content of the selected application is displayed in the second application [i.e. appellant’s second application to determine information associated with the first application], rather than the first application, if the selected URL or URI is in the domain of the first application. 
Where at col. 1, lines 47 – 53 of Falkenburg, In one embodiment, the signed list of one or more URLs or URIs is downloaded [i.e. Appellant’s notification] from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.
The examiner points Appellant’s attention to - that one of ordinary skilled in the art would know that if the user through the web browser [i.e. Appellant’s second application], is to choose/select a URL/URI [i.e. website-to-app mapping] of content to be accessed/used by the first application as taught/articulated above by the prior art of Falkenburg, the user is at the very least is aware of the URI or URL and must be prompted or notified to even select such URL or URI on display through the web browser after download for the first application to access in the operation of Falkenburg [emphasis added…].
***The examiner’s response above applies to the same or similar remarks made on page[s] 5, 6 regarding claim # 1 in the appeal brief as filed. 


Appellant states on page[s] 6 of the appeal brief as filed: “
2. The cited references do not teach “a notification that causes the second
application to determine information associated with the first application”


Independent claim 1 recites, in part, “a notification that causes the second application to
determine information associated with the first application.” Independent claims 10 and 18 recite similar, but not identical, features. The Office Action asserts that Falkenburg teaches this element of claim 1. Office Action, pp. 30-31. In support, the Office Action directs Applicant’s attention to column 2, lines 7-10 of Falkenburg. Id. Appellant respectfully traverses the rejection of this element of claim 1.
As discussed above, Falkenburg teaches that a user selects a link in a web browser.
Falkenburg, col. 7:59-62; Fig. 7, 701. Falkenburg teaches that if the link is for content on a different site or domain, then the system determines if the link is within a prefix of any URL in the website-to-app mapping, at col. 8:10-15; Fig. 7, 703 and 707. Falkenburg teaches that if the link is within a prefix of a URL/URI listed in the website-to-app mapping, then the system determines if the user has approved the use of the app for display of the website or linked content. ld. at col. 8:20-24; Fig. 7, 709.
Falkenburg does not teach “a notification that causes the second application to
determine information associated with the first application,” as recited in claim 1.”

In response the examiner isn’t persuaded, and points to the prior art of Falkenburg. Specifically, at col. 1, lines 64 – 67 and col. 2, lines 1 – 7, In one the first application is distributed through an app store and is downloaded from the app store. In one embodiment, the domain controls the paths in the domain that are associated with the first application by limiting the URLs or URIs in the signed list of URLs or URIs. In one embodiment, the second application is a web browser and the content of the selected application is displayed in the second application [i.e. appellant’s second application to determine information associated with the first application], rather than the first application, if the selected URL or URI is in the domain of the first application. Where at col. 1, lines 47 – 53, In one embodiment, the signed list of one or more URLs or URIs is downloaded [i.e. Appellant’s notification] from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.

	Further in response, the examiner makes clear of Falkenburg, that the first application [i.e. appellant’s first application] is downloaded from the app store to the device, also downloaded is the URI and URL resource listings [i.e. appellant’s information associated with the first application] that the first application is allowed to access. Instead of the first application directly accessing the user selected URI or URL for resource access; a downloaded resource a web browser [i.e. appellant’s second application] is used by the user for selection of the desired URI or URL, the web browser is prompted to check if the user selected URI or URL is found in the URI or URL resource listings [i.e. sending, to the second application, a notification that causes the second application to determine information associated with the first application]. If 
	Further in response, the examiner points appellant’s attention to the claim language of “a notification that causes the second application to determine information associated with the first application,” appellant’s recited associated, to one of ordinary skilled in art and the context of the claim language, means that any information directly related or indirectly related to the first application makes obvious the argued claim limitation above [emphasis added….]. 
***The examiner’s response above applies to the same or similar remarks made on page[s] 6, 7 regarding claim # 1 in the appeal brief as filed. 

Appellant states on page[s] 6 of the appeal brief as filed: “Furthermore, Falkenburg does not even teach a notification. Instead, Falkenburg teaches the user selecting a URL within the web browser (the alleged second application). The selected URL of Falkenburg is not a notification. Further, the selection of a URL is not sending a notification.”

In response the examiner isn’t persuaded, and points to the prior art of Falkenburg. Specifically, at col. 1, lines 64 – 67 and col. 2, lines 1 – 7, In one embodiment, the first application is distributed through an app store and is downloaded from the app store. In one embodiment, the domain controls the paths in the domain that are associated with the first application by limiting the URLs or URIs in the signed list of URLs or URIs. In one embodiment, the second application is a web browser and the content of the selected application is displayed in the second application [i.e. appellant’s second application to determine information associated with the first application], rather than the first application, if the selected URL or URI is in the domain of the first application. 
Where at col. 1, lines 47 – 53 of Falkenburg, In one embodiment, the signed list of one or more URLs or URIs is downloaded [i.e. appellant’s notification] from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.
The examiner points appellant’s attention to - that one of ordinary skilled in the art would know that if the user through the web browser [i.e. appellant’s second application], is to choose/select a URL/URI [i.e. website-to-app mapping] of content to be accessed/used by the first application as taught/articulated above by the prior art of Falkenburg, the user is at the very least aware of the URI or URL and must be prompted or notified to even select such URL or URI on display through the web browser after download for the first application to access in the operation of Falkenburg [emphasis added…].

Appellant states on page[s] 6 of the appeal brief as filed: “In addition, the selection of the URL in the web browser of Falkenburg does not “cause the second application to determine information associated with the first application.” Instead, selection of the URL only causes the system to determine “whether the link is within a prefix of any URL in the website to app mapping data structure.”

In response the examiner isn’t persuaded, and points to the prior art of Falkenburg. Specifically, at col. 1, lines 64 – 67 and col. 2, lines 1 – 7, In one the first application is distributed through an app store and is downloaded from the app store. In one embodiment, the domain controls the paths in the domain that are associated with the first application by limiting the URLs or URIs in the signed list of URLs or URIs. In one embodiment, the second application is a web browser and the content of the selected application is displayed in the second application [i.e. appellant’s second application to determine information associated with the first application], rather than the first application, if the selected URL or URI is in the domain of the first application. 
 	Further in response, the examiner makes clear of Falkenburg,  that the first application [i.e. appellant’s first application] is downloaded from the app store to the device, also downloaded is the URI and URL resource listings [i.e. appellant’s information associated with the first application] that the first application is allowed to access. Instead of the first application directly accessing the user selected URI or URL for resource access; a downloaded resource a web browser [i.e. appellant’s second application] is used by the user for selection of the desired URI or URL, the web browser is prompted to check if the user selected URI or URL is found in the URI or URL resource listings [i.e. sending, to the second application, a notification that causes the second application to determine information associated with the first application]. If the URI or URL is found, the user is able to access the selected URI or URL thru the first application.	
Further in response, the examiner points appellant’s attention to the claim language of “a notification that causes the second application to determine information associated with the first application,” appellant’s recited associated, to one of ordinary 

Appellant states on page[s] 7 of the appeal brief as filed: “

3. The cited references do not teach “receiving, from the second application,
the information associated with the first application”

Independent claim 1 recites, in part, “receiving, from the second application, the
information associated with the first application.” Independent claims 10 and 18 recite similar, but not identical, features. The Office Action asserts that Falkenburg teaches this element of claim 1. Office Action, pp. 30-31. In support, the Office Action directs Applicant’s attention to column 2, lines 7-10 of Falkenburg. Id. Appellant respectfully traverses the rejection of this element of claim 1.

As discussed above, Falkenburg teaches verifying that a website or other content can be loaded on an app separate from the web browser by comparing an address of a selected link at the web browser to a stored listing of website-to-app mappings. The Office Action relies on a portion of Falkenburg that teaches that a user may disable displaying content in a first application from a URL/URI selected in the second application. Falkenburg, col. 2:7-10.
However, Falkenburg teaches that this information is input by a user on a settings page for all the apps on the client device. /d. at col. 8:24-27. Falkenburg fails to teach that the information is “receiv[ed], from the second application,” (e.g., in the case of Falkenburg, 

In response the examiner isn’t persuaded, and points to the prior art of Falkenburg. Specifically, at col. 1, lines 41 – 47, receiving a selection of a URL or URI in a second application; comparing the selected URL or URI to URLs or URIs in the data structure; displaying, in the first application, content of the selected URL or URI in response to determining that at least a prefix portion of the selected URL or URI matches one of the URLs or URIs associated with the first application in the data structure. 
	Further the examiner points to the prior art of Falkenburg, specifically, at Figure #7, steps: 703, 705, 707, 709, and col. 8, lines 7 – 22, If in operation 703 it is determined that the link is for content on a different site or different domain then operation 707 follows; in operation 707, it is determined whether the link is within a prefix of any URL in the website to app mapping data structure, such as data structure 501 or data structure 609. If the link is riot within the prefixes of any URL or URI in such data structure then processing proceeds to operation 705 in which the content is displayed within the web view of the web browser which displayed the content in operation 701. On the other hand, if the link is within a prefix of a URL or URI listed in the data structure then processing proceeds to operation 709 in which it is determined whether the user has approved the use of the associated app found in the data structure in this circumstance.
	What the examiner makes clear of Falkenburg, is that when the user selects a different domain or website content [i.e. different URL or URI] that is not for use with the the web browser [i.e. appellant’s second application] of the user must check again a prefix of any URL in the website to app mapping data structure, one ordinary skill in the art would know that the web browser must be commanded or notified to check again such prefix of the new URL in the website to app mapping data structure. 
***The examiner’s response above applies to the same or similar remarks made on page[s] 8 regarding claim # 1 in the appeal brief as filed. 

Appellant states on page[s] 7 and 8 of the appeal brief as filed: “In the Response to Arguments, the Patent Office simply reiterates that the “user selectable preference settings may be provided through the user interface that allows a user to disable displaying ... in the first application content from a URL or URI selected in the second
application.” Office Action, at p. 9. However, the Patent Office has still failed to show that the ability to modify user settings is received “from the second application” (e.g., in the case of Falkenburg, as alleged by the Patent Office, the web browser).”

In response the examiner isn’t persuaded, and points to the prior art of Falkenburg. Specifically, at col. 2, lines 7 — 10, In one embodiment, a user selectable preference setting may be provided through a user interface that allows a user to disable displaying [i.e. appellant’s receiving from the second application the information associated with the first application], in the first application, content from a URL or URI selected in the second application [i.e. appellant’s information associated with the first application].
The examiner further points appellant’s attention to – one of ordinary skill in the art would know that if the selected URI/URL content is displayed in the first application, [i.e. appellant’s receiving from the second application the information associated with the first application]…etc., [emphasis added..]. 
The examiner notes to appellant, that Appellant’s remark, that the prior art of Falkenburg doesn’t teach/doesn’t disclose that “…the ability to modify user settings is received “from the second application”,” has no bearing on the examiner’s prior art mapping as identified above of Falkenburg. The examiner further points out Appellant’s claimed invention has no modifying aspect. 

Appellant states on page[s] 8 of the appeal brief as filed: “Instead, as shown above, Falkenburg teaches that modifying the settings for URLs and URIs to be shown in the first application is input by a user on a settings page for all the apps on the client device. Falkenburg, col. 8:24-27. Therefore, Appellant asserts that Falkenburg fails to teach or suggest “receiving, from the second application, the information associated with the first application,” as recited in claim 1. Appellant further submits that Ciudad, Isozaki, Counterman, and Ducker fail to cure the deficiencies of Falkenburg, and the Patent Office has failed to allege otherwise.”

In response the examiner isn’t persuaded, and points to the prior art of Falkenburg. Specifically, at col. 2, lines 7 — 10, In one embodiment, a user selectable preference setting may be provided through a user interface that allows a user to disable displaying [i.e. appellant’s receiving from the second application the information associated with the first application], in the first application, content from a URL or URI selected in the second application [i.e. appellant’s information associated with the first application].
The examiner further points appellant’s attention to – one of ordinary skill in the art would know that if the selected URI/URL content is displayed in the first application, then can be revoked by the user thru the web browser, then the selected URL/URI  - content must be sent to the first application for display/access [i.e. appellant’s receiving from the second application the information associated with the first application]…etc., [emphasis added..]. 
Appellant states on page[s] 8 and 9 of the appeal brief as filed: “
4. The cited references do not teach “sending, based on the information
associated with the first application, an indication that the first application is verified”

Independent claim 1 recites, in part, “sending, based on the information associated with
the first application, an indication that the first application is verified.” Independent claims 10 and 18 recite similar, but not identical, features. The Office Action admits that Falkenburg fails to teach or suggest this element of claim 1. Office Action, p. 31. However, the Office Action asserts that Ciudad teaches this element of claim 1. /d. In support, the Office Action directs Appellant’s attention to column 5, lines 45-58 of Ciudad. Id. Appellant respectfully traverses the rejection of this element of claim 1.
Ciudad is generally directed to determining if a software patch is applicable for installing
on a device. Ciudad, Abstract. Ciudad teaches that when a client system requires an upgrade it downloads an installer and PKM file that corresponds to the software package being installed. /d. at col. 5:45-47. The installer retrieves an installation description from the PKM file to determine an installation configuration for the software 
Thus, Ciudad teaches an installer retrieving information to verify the configuration of
components or files of a software application prior to applying a patch. Ciudad fails to teach or suggest “sending ... an indication that the first application is verified.””

In response the examiner isn’t persuaded, and points to the prior art of Ciudad. 
The examiner points Appellant’s attention to the operation of Ciudad, the installer 104/client system 101, must first determine if a software package has already been installed before the upgrade/or respective software package can proceed with downloading such upgrade/software package. One of ordinary skill in the art would know of the operation of Ciudad, that a result/verification indication at the very least is sent back to the installer 104/client system 101, for such determination to at the very least execute the downloading of such requested upgrade/or respective software package. So the examiner will reiterate here again of the prior art of Ciudad, specifically, at col. 5, lines 45 - 58, When client system 101 requires an upgrade, the client 101 may download the installer 104 and the PKM file 106 corresponding to the software package being installed. Alternatively, the client system 101 includes the installer 104 preinstalled when the client system was manufactured. In which case, the client 101 only needs to download the PKM file 106. In one embodiment, the installer 104 retrieves installation description from the PKM file 106 to determine the installation configuration of the respective software package being installed [i.e. appellant’s sending]. The installation description may include versioning and authentication information, which may be used to verify [i.e. appellant’s verified] one or more existing components and/or files 105 that have already been installed in the client 101 from which the new patches or components may be installed.

***The examiner’s response above applies to the same or similar remarks made on page[s] 9 regarding claim # 1 in the appeal brief as filed. 


Appellant states on page[s] 9 of the appeal brief as filed: “In the Response to Arguments, the Patent Office alleges that using authentication information to verify one or more existing components or files previously installed satisfies the verification requirement. Office Action, p. 11. However, Ciudad only teaches that the installer retrieves information that verifies the state of certain components and files of the software before patching. Ciudad, col. 5:54-58. Ciudad does not teach verifying the first application itself.”

In response the examiner isn’t persuaded, and points to the prior art of Ciudad. Specifically, at col. 5, lines 45 - 58,  In one embodiment, the installer 104 retrieves installation description from the PKM file 106 to determine the installation configuration of the respective software package being installed [i.e. appellant’s sending]. The installation description may include versioning and authentication information, which may be used to verify [i.e. appellant’s verified] one or more existing components and/or files 105 that have already been installed in the client 101 from which the new patches or components may be installed.
Appellant states on page[s] 9 of the appeal brief as filed: “Further, Ciudad is also silent as to “sending an indication that the first application is verified” or that that sending of the indication is “based on the information associated with the first application,” as claimed. Therefore, Ciudad fails to teach or suggest “sending, based on the information associated with the first application, an indication that the first application is verified,” as recited in claim 1. Appellant further submits that Falkenburg, Isozaki, Counterman, and Ducker fail to cure the deficiencies of Ciudad, and the Patent Office has failed to allege otherwise.”

In response the examiner isn’t persuaded, and points to the prior art of Ciudad. Specifically, at col. 5, lines 45 - 58,  In one embodiment, the installer 104 retrieves installation description from the PKM file 106 to determine the installation configuration of the respective software package being installed [i.e. appellant’s sending]. The installation description may include versioning and authentication information, which may be used to verify [i.e. appellant’s verified] one or more existing components and/or files 105 that have already been installed in the client 101 from which the new patches or components may be installed.
	
Appellant states on page[s] 9 and 10 of the appeal brief as filed: “
C. Claims 1 and 18

1. The cited references do not teach “determining, based on a request
associated with a first application of a user device, a second application of
the user device”

Independent claim 1 recites, in part, “determining, based on a request associated with a


As discussed above, Falkenburg teaches verifying that a website can be loaded on an app separate from the web browser by comparing an address of a selected link at the web browser to a stored listing of website-to-app mappings. The Office Action relies on a portion of Falkenburg that teaches “receiving a request to install a first application; downloading the first application to a device and downloading a list associated with the first application, the list specifying one or more URLs or URIs in at least one domain specified in the list.” Falkenburg, col. 1:31-37. The Office Action alleges that the first application of Falkenburg corresponds to the first application of claim 1. Office Action, p. 3. Falkenburg further teaches “installing the first application and downloading a signed list of one or more URLs or URIs; [and] validating the signed list of URLs or URIs.” Falkenburg, col. 1:37-39. Falkenburg teaches “storing, in a data structure, an association between the URLs or URIs in the signed list and the first application.” /d. at col.1:39-41. Falkenburg further teaches “receiving a selection of a URL or URI in a second application.” /d. at col. 1:41-42. The Office Action alleges that the second application of Falkenburg is a web browser and corresponds to the second application of claim 1. Office Action, p. 3.
Thus, Falkenburg teaches downloading the first application and the list of URLS or URIs


In response the examiner isn’t persuaded, the examiner points to the prior art of Falkenburg. Specifically, at col. 1, lines 31 – 42, receiving a request to install a first application; downloading the first application to a device and downloading a list associated with the first application, the list specifying one or more URLs (Uniform Resource Locator) or URIs (Uniform Resource Identifier) in at least one domain specified in the list; installing the first application and downloading a signed list of one or more URLs or URIs; validating the signed list of URLs or URIs; storing, in a data structure, an association between the URLs or URIs in the signed list and the first application; receiving a selection of a URL or URI in a second application. 
The examiner makes clear regarding the identified teaching of Falkenburg above, the request to install an application for use with content selected by a user thru a second application [i.e. web browser], as a result of requesting downloading the first application the user chooses/selects URL/URI thru the second application [i.e. appellant’s determining, based on a request associated with a first application of a user device, a second application of the user device]. 
The examiner further points appellant’s attention to the claimed phrased “associated with,” in the argued claim limitation above. The examiner points out that using the word “associated” does not mean there is a one to one correlation. For 

The examiner further points appellant’s attention to a mapping of the prior art of Falkenburg, while not cited in the examiner’s previous rejection, at Col. 6, lines 65 – 67 and col. 7, lines 1 – 3, this association allows the selection of a deep link (in a website of a domain) within a first app, such as a web browser, to cause the display of content from the deep link in a second application without having to navigate through home pages or other pages in a hierarchy of the website. This meets appellant’s argument of: “However, Falkenburg fails to teach or suggest “determining, based on a request associated with a first application of a user device, a second application of the user device.”

***The examiner’s response above applies to the same or similar remarks made on page[s] 10 and 11 regarding claim # 1 in the appeal brief as filed. 

Appellant states on page[s] 11 of the appeal brief as filed: “

D. Claim 10

1. The cited references do not teach “receiving a request to verify a first
application associated with a user device [and] determining ... a second
application associated with another user device”

Independent claim 10 recites, in part, “receiving a request to verify a first application associated with a user device [and] determining ... a second application associated with another user device.” The Office Action fails to cite to any art as teaching this element of claim 10. Instead, the Office Action only states that “[a]s per method claim 10, that 
However, neither claim 1 nor any of the claims that depend therefrom recite “receiving a request to verify a first application associated with a user device [and] determining ... a second application associated with another user device,” as recited in claim 10. As such, the Office Action has failed to reject each element of claim 10, and the rejection under 35 U.S.C. §103 should be reversed.”

In response the examiner isn’t persuaded, the examiner points out under the broadest reasonable interpretations doctrine [BRI], a user device can be interpreted as a software. Appellant’s recited “…..second application associated with another user device,” is made obvious over Falkenburg’s second application which can embody a   web browser, a web browser is a known software construct that is used by the user in Falkenburg’s operation. Therefore, of Falkenburg, at col. 1, lines 64 – 67 and col. 2, lines 1 – 7, In one embodiment, the first application is distributed through an app store and is downloaded from the app store. In one embodiment, the domain controls the paths in the domain that are associated with the first application by limiting the URLs or URIs in the signed list of URLs or URIs. In one embodiment, the second application is a web browser and the content of the selected application is displayed in the second application [i.e. appellant’s second application].  

Appellant states on page[s] 11 and 12 of the appeal brief as filed: “Furthermore, Falkenburg (which the Patent Office directs Appellants attention to in claim


In response the examiner isn’t persuaded, the examiner points out under the broadest reasonable interpretations doctrine [BRI], a user device can be interpreted as a software. Appellant’s recited “…..second application associated with another user device,” is made obvious over Falkenburg’s second application which can embody a   web browser, a web browser is a known software construct that is used by the user in Falkenburg’s operation. Therefore, of Falkenburg, at col. 1, lines 64 – 67 and col. 2, lines 1 – 7, In one embodiment, the first application is distributed through an app store In one embodiment, the second application is a web browser and the content of the selected application is displayed in the second application [i.e. appellant’s second application].

Appellant states on page[s] 12 and 13 of the appeal brief as filed: “
E. The Motivation to Combine Falkenburg and Ciudad is Not Supported

Appellant respectfully submits that the motivation to combine Falkenburg and Ciudad is
not supported. The Supreme Court of the United States noted that the analysis supporting a rejection under 35 U.S.C. §103 should be made explicit. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Court quoting /n re Kahn, 441 F.3d 977,988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” KSR, 550 U.S. at 398, 82 USPQ2d at 1396.
The claimed invention as a whole must be compared to the prior art references. Claim
limitations are not puzzle pieces to be matched to a itemized prior art reference suggestions, and thus examined out of context. Only if the prior art aligns with the claimed invention in principles of operation may a combination of prior art references render a claim obvious.
Although factual findings made by Office personnel are the necessary underpinnings to

In the present case, the Office Action fails to provide a proper motivation to combine
with reference to claims 1, 10, and 18. With regard to claims 1, 10, and 18, the Office Action simply concludes it would have been obvious to one of ordinary skill in the art “to combine the teachings of Falkenburg and Ciudad in order for the ... device of Falkenburg to include an authentication operation of the installed components of the device of Ciudad” Office Action, p. 31. The Office Action goes on to state, that “[t]his would allow for preventing duplicate component installations.” /d. However, Falkenburg does not suffer the problem of duplicate component installations as alleged by the Office Action. As such, Appellant traverses this alleged motivation to combine.

	In response the examiner agrees in part that Falkenburg does not necessarily suffer a duplicate component installations problem, however, the operation of Falkenburg is improved by the duplicate component mechanism of Ciudad.   The examiner notes that the operation of Falkenburg can be improved. For example, at col. 1, lines 23 – 29, The embodiments described herein provide ways to associate a link, such as a URL, between two applications. In one embodiment, the association is created in a secure way such that a website (e.g., a domain) can control which apps are associated with the website and which portions of the website are permitted to be associated with one or more apps.
	The examiner points out regarding the citation of Falkenburg above, the operation of Falkenburg is preventing any other application[s] [i.e. similar applications] or downloaded applications from accessing a website in an unauthorized manner, by securely controlling the relationship between applications thru the use of a URL that is specifically used to access such website.

Appellant submits the Office Action is creating a problem in the primary reference,
Falkenburg, in order to solve the problem with the secondary reference, Ciudad, that did not exist in the primary reference, but for the Office Action wanting to modify the primary reference with the secondary reference in order to reject the claim. Falkenburg is directed to verifying that a website or linked content can be loaded on an app separate from the web browser, from which the website or linked content is selected, by comparing a selected link at the web browser to a stored listing of website-to-app mappings. Falkenburg, col. 7:59-8:67. Falkenburg has no need for verifying the installed files of the app as taught by Ciudad because Falkenburg is not modifying or updating any part of the app for which the website or linked content may be displayed.”

In response the examiner isn’t persuaded, and points to the combination of Falkenburg and Ciudad. As noted above of Falkenburg, a website controls a relationship [by URL or URI] between its application that is allowed to access its 
***The examiner’s response above applies to the same or similar remarks made on page[s] 13 regarding claim # 1 in the appeal brief as filed. 

Appellant states on page[s] 13 of the appeal brief as filed: “Further Falkenburg has no problem associated with duplicate component installations, as described in Ciudad and the Office Action. Unlike Ciudad, which is modifying the software with or more patches, which creates a problem with regard to which components and versions of components or patches may have already been installed for this software, Falkenburg does not teach modifying the app in any manner. Falkenburg simply teaches comparing the URL/URI associated with the selected link in the web browser to a stored list of websites that can be displayed on the app. Since the app is not modified, one of ordinary skill in the art would not be motivated to combine the teachings of software version verification in Ciudad with the teachings of Falkenburg.”

In response the examiner isn’t persuaded, and points to the combination of Falkenburg and Ciudad. As noted above of Falkenburg, a website controls a relationship [by URL or URI] between its application that is allow to access its website, 

 (6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        
Conferees:

/NOURA ZOUBAIR/         Primary Examiner, Art Unit 2434                                                                                                                                                                                               
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),